Jackson, J.
From the agreed statement of facts herein I am constrained to find that the property of defendant was provided with sufficient local drainage, under section 2380, Revised Statutes, prior to the construction of the sewer for which assessment is sought to be enforced.
The facts show that the typography of the property in question furnished it with all necessary local surface drainage; and also that a “burnt sewer tiling of sufficient size, being a twenty-four inch drain,” had been laid in the bed of the creek by defendant in the rear of his property. It appears that this burnt sewer tiling effectually received and discharged into a trunk sewer “the surface and other drainage” of defendant’s premises. It also appears that the defendant’s frame dwelling house on the premises was connected with the burnt sewer tiling by an open brick gutter. I therefore think the defendants property should be releived from the burden of assessment on the authority of Wiswell v. Cincinnati, 45 Ohio St. 407, and Toledo v. Railway Co. 4 C. C. 113.